 


109 HR 3317 IH: Child Tax Credit Preservation Act of 2005
U.S. House of Representatives
2005-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3317 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2005 
Mr. Weldon of Florida introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent the child tax credit and to allow for adjustments for inflation with respect to the child tax credit. 
 
 
1.Short titleThis Act may be cited as the Child Tax Credit Preservation Act of 2005.  
2.Modifications of child tax credit 
(a)Repeal of sunsetTitle IX of the Economic Growth and Tax Relief Reconciliation Act of 2001 (relating to sunset of provisions of such Act) shall not apply to— 
(1)the amendments made by section 201 of such Act, 
(2)the amendments made by section 101(a) of the Jobs and Growth Tax Relief Reconciliation Act of 2003, and 
(3)the amendments made by sections 101(a), 102(a), and 104(a) of the Working Families Tax Relief Act of 2004. 
(b)Adjustments for inflationSection 24 of the Internal Revenue Code of 1986 (relating to the child tax credit) is amended by adding at the end the following new subsection: 
 
(g)Adjustments for inflation 
(1)In generalIn the case of a taxable year beginning after December 31, 2005, the dollar amounts in subsection (a) and (b)(2) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2004 for calendar year 1992 in subparagraph (B) thereof.  
(2)Rounding ruleIf a dollar amount in subsection (a) or (b)(2), as increased under paragraph (1), is not a multiple of $50, such amount shall be rounded to the nearest multiple of $50. . 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
 
